United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1696
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Minnesota.
Gustavo Villa-Maldonado, also          *
known as Gustavo Angel Garza,          * [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                              Submitted: December 12, 2011
                                 Filed: December 30, 2011
                                  ___________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Gustavo Villa-Maldonado, a Mexican citizen, pled guilty to reentering the
United States illegally after deportation in violation of 8 U.S.C. § 1326(a),(b)(2). The
district court1 sentenced him to 37 months, the bottom of his guideline range. Villa-
Maldonado appeals, arguing that his sentence is substantively unreasonable. We
affirm.



      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
      Villa-Maldonado pled guilty to the current offense after he was apprehended
in Minnesota in June 2010. In a written plea agreement he stipulated that he had been
removed from the United States after a felony conviction for sale of a controlled
substance and had then reentered without permission.

       At sentencing Villa-Maldonado requested a below guideline sentence. He
presented a video featuring family and friends, a letter from his wife, photographs of
himself with his family, a sentencing memorandum, and oral arguments. Villa-
Maldonado argued that mitigating factors in his case warranted a downward variance.
He explained how following his deportation after serving a prior illegal reentry
sentence, he moved his family to Mexico despite safety concerns stemming from drug
cartel violence in his region of Mexico. When his wife became pregnant and
complications developed, he sent his family back to Minnesota but he opted not to
break the law and stayed in Mexico. He asserted that he only committed the instant
offense after learning that his wife was unable to support the family. He contended
that since his son is now old enough to work, his motivation for returning illegally
again has been removed.

       The district court acknowledged that it was a "very difficult case" but rejected
the appellant's arguments for a variance and imposed a term of 37 months, the bottom
of his guideline range of 37 – 46 months. The court stated that it had "carefully
reviewed" the presentence investigation report and the materials submitted by Villa-
Maldonado, considered all of the 18 U.S.C. § 3553(a) factors, and determined that the
sentence was sufficient but not greater than necessary to comply with the statute's
purposes.

      Villa-Maldonado appeals, arguing that his sentence is substantively
unreasonable and that he should have been granted a downward variance. He
contends that the district court's assessment of what was adequate deterrence was an
abuse of discretion, since he had been "significantly deterred" by his prior illegal

                                         -2-
reentry sentence and only came back "when he was faced with the most difficult of
personal circumstances."

      Since Villa-Maldonado does not argue that the district court committed a
procedural error, we "move directly to review the substantive reasonableness of his
sentence." United States v. O'Connor, 567 F.3d 395, 397 (8th Cir. 2009). This
review is under a "deferential abuse-of-discretion standard." Gall v. United States,
552 U.S. 38, 41 (2007). A district court abuses its discretion "when it fails to
consider a relevant and significant factor, gives significant weight to an irrelevant or
improper factor, or considers the appropriate factors but commits clear error of
judgment in weighing those factors." United States v. Miner, 544 F.3d 930, 932 (8th
Cir. 2008). Where the district court's sentence is within the guideline range, it is
accorded a "presumption of substantive reasonableness" on appeal. United States v.
Robinson, 516 F.3d 716, 717 (8th Cir. 2008).

       The record shows that the district court considered all of the § 3553(a) factors,
including the appellant's personal history and characteristics, in imposing a sentence
at the bottom of the guideline range. It noted that it was a "very difficult case,"
expressed "great sympathy" for Villa-Maldonado and his family, and stated that the
appellant's motives for reentering the United States were "honorable." The court also
stated that Villa-Maldonado had been "a good husband and father" and had "worked
hard at honest jobs" since his most recent illegal reentry. The court recognized,
however, that "there are millions of people who would like to live in the United
States" and most of them, "unlike Mr. Villa, have never sold illegal drugs in this
country or otherwise broken the laws of this country." Noting the appellant's prior
30 month sentence for illegal reentry, the court concluded that only a higher sentence
would be sufficient to serve the purposes of specific and general deterrence, to
promote respect for the immigration laws, and to avoid unwarranted sentencing
disparities.



                                          -3-
       We conclude that the district court did not abuse its discretion in sentencing
Villa-Maldonado to 37 months, the bottom of his guideline range. The district court
has "wide latitude to weigh the § 3553(a) factors in each case and assign some factors
greater weight than others in determining an appropriate sentence." United States v.
Bridges, 569 F.3d 374, 379 (8th Cir. 2009). The court carefully considered the
appellant's arguments for a variance but concluded that a 37 month sentence was
sufficient but not greater than necessary to serve the purposes of § 3553(a). The
appellant's sentence is not substantively unreasonable.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -4-